DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 1 including a lead wireless device providing an only wireless link communicatively connecting any wireless device of the network to an on-board server storing passenger-consumable content, detecting that an additional wireless device has joined the network, the additional wireless device storing additional passenger-consumable content thereon; and transmitting, by the lead wireless device of the network via the only wireless link, an indication of the additional passenger-consumable content to the on-board server, thereby providing, to other devices on-board the vehicle and excluded from the network, access to the additional passenger-consumable content. Other independent claim 12 recites similar features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
Margis et al. (US 2011/0219407 A1) is directed to a system including a group of portable media devices for use in cooperation with passenger entertainment systems installed in vehicles, such as an aircraft (abstract). Margis teaches a content distribution system in Fig. 7 where viewing content can be received from a preselected content source and uploaded to the content source (par. [0054]). However, Margis fails to teach all the claimed elements of claim 1.
Lin et al. (US 2015/0230160 A1) is directed to selecting the user equipment to be a clusterhead and establishing its cluster, and allowing the other equipment to join the cluster (abstract). In particular, Lin teaches how a clusterhead is selected by providing a uniform UE initialization procedure (par. [0020]). However, Lin fails to teach all the claimed elements of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442